Exhibit 10.1


AMENDMENT TWO TO THE
PARKER-HANNIFIN CORPORATION
AMENDED AND RESTATED
EXECUTIVE DEFERRAL PLAN


(as amended and restated effective September 2, 2015)1




_______________________________________




WHEREAS, Parker-Hannifin Corporation (the "Company") sponsors the Parker-­
Hannifin Amended and Restated Executive Deferral Plan (the "Plan" ), as most
recently amended and restated effective September 2, 2015; and
WHEREAS, the Company has previously amended the Plan to impose restrictions on
hardship distributions with respect to retention awards for certain former
Clarcor, Inc. employees, effective March 1 , 2017; and
WHEREAS, the Company adopted a cash bonus plan known as the Annual Cash
Incentive Plan (the "ACIP" ), effective July 1, 2019; and
WHEREAS, the Human Resource and Compensation Committee of the Company's Board of
Directors intends to allow bonuses payable under the ACIP to be deferred under
the Executive Deferral Plan and to facilitate the deferral of such bonuses
earned during the Company's fiscal year beginning July 1, 2019; and
WHEREAS, pursuant to Section 15.3 of the Plan, the Company has reserved the
right to amend the Plan; and
WHEREAS, the Company now desires to amend the Plan to allow for deferrals of
bonuses payable under the ACIP, including such bonuses earned during the
Company's fiscal year beginning July 1, 2019, and to correct a scrivener's error
whereby "Eligible Executives" were referred to as "Eligible Employees."


__________________________
1 Note: Amendment One incorrectly identified the plan' s most recent amendment
and restatement date as September 2, 2016.











--------------------------------------------------------------------------------

Exhibit 10.1


NOW, THEREFORE, the Plan is hereby amended effective October 14, 2019, as
follows:


AMENDMENT


1.      The Preamble of the Plan is hereby amended by the replacement of the
term "Eligible Employees" with the term "Eligible Executives" wherever it
appears.
2.    Section 1.8 of the Plan is hereby amended by the addition of a new
subsection (c)     to read as follows:
"(c) For Plan Years beginning on and after January 1, 2019, amounts payable to
the
Participant by the Company in August of each such Plan Year under the
Company's Annual Cash Incentive Plan (ACIP) (except to the extent
determined by the Compensation Committee to be extraordinary)."
3.    Section 3.1(a) of the Plan is hereby amended by the addition of a new
sentence at     the end of such subsection to read as follows:
“Notwithstanding the foregoing, on or before December 31, 2019, a Participant
may elect to defer a percentage (up to a maximum specified dollar amount) of
Bonuses
earned under the ACIP by such Participant during the Company's fiscal year
beginning
July 1, 2019 and paid by the Company in August 2020.”


* * *


EXECUTED at Cleveland, Ohio, on the 14 day of October, 2019.






PARKER-HANNIFIN CORPORATION




     By: /s/ Joseph R. Leonti
Title: VP, General Counsel and Secretary


    By: /s/ Mark J. Hart
Title: EVP, HR & External Affairs



